Citation Nr: 9930309	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  95-38 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
low back disability.

2.  Entitlement to a rating in excess of 10 percent for 
the residuals of Bell's palsy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from August 1991 to 
January 1995, with five months prior active service.

This case was previously before the Board of Veterans' 
Appeals (Board) in December 1997, at which time it was 
remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, confirmed and 
continued its denial of the veteran's claim of 
entitlement to a rating in excess of 10 percent for low 
back disability.  A May 1999 rating decision increased 
the evaluation for the residuals of Bell's palsy to 10 
percent, retroactively effective from the day following 
separation from service.  Thereafter, the case was 
returned to the Board for further appellate action.

In January 1998, the RO denied the veteran's request to 
reopen a claim of entitlement to service connection for a 
seizure disorder.  In January 1998, the RO also denied 
the veteran's claims of entitlement to service connection 
for neck disability and for sinus disability.  The 
veteran was notified of those decisions, as well as his 
appellate rights; however, a Notice of Disagreement (NOD) 
was not received with respect to any of those decisions.  
Accordingly, those issues are not before the Board and 
will not be considered below.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302(a) (1999).

In September 1997, the veteran failed to report for a 
scheduled hearing before a traveling member of the Board.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's low back disability, manifested 
primarily by pain and stiffness, is productive of no more 
than mild impairment.

3.  The residuals of Bell's palsy, manifested primarily 
by an asymmetrical smile, decreased muscle tone on the 
left side of the face, a very rare twitch of the left 
upper lip, and some weakness of left eye closure, are 
productive of no more than moderate incomplete cranial 
nerve paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.41, 4.42, 4.71a, Diagnostic Codes 5292, 5295 (1999).

2.  The criteria for a rating in excess of 10 percent for 
the residuals of Bell's palsy have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.31, 4.124a, Diagnostic Code 8207 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the 
veteran's claims of entitlement to increased ratings are 
plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally 
is a well-grounded claim).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (and §§ 4.41 and 
4.42, if the disability is the result of injury) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
history of the service-connected disabilities.  The Board 
has found nothing in the historical record which would 
lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, 
the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the diagnostic codes of the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

This appeal stems from a rating decision in June 1995, 
which granted entitlement to service connection for low 
back disability and for the residuals of Bell's palsy.  
The RO assigned disability ratings of 10 percent and 
noncompensable, respectively, effective from January 4, 
1995, the day following separation from service.  It 
follows then that the increased rating issues were placed 
in appellate status by notice of disagreement with an 
initial rating award.  As held in AB v. Brown, 6 Vet. 
App. 35, 38 (1993) "on a claim for an original or an 
increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation."  As such, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).

I.  The Low Back

The service-connected low back pain disability may be 
rated as lumbosacral strain in accordance with the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
Under that code, a 10 percent rating is warranted when 
there is characteristic pain on motion.  A 20 percent 
rating is warranted when there is muscle spasm on extreme 
forward bending and loss of lateral spine motion, 
unilateral, in the standing position.  A 40 percent 
rating is warranted when there is listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, 
or some of the above with abnormal mobility on forced 
motion.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292 
may also be applicable in rating the veteran's back 
disorder.  Under Diagnostic Code 5292, a 10 percent 
rating is warranted for slight limitation of motion of 
the lumbar spine.  A 20 percent rating is warranted for 
moderate limitation of motion, and a 40 percent rating is 
warranted for severe limitation of motion.  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has considered the question of 
functional loss as it relates to the adequacy of assigned 
disability ratings.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the Court held that it is not enough 
for an examiner to state a range of motion.  Rather, 
38 C.F.R. § 4.40 required consideration of factors such 
as lack of normal endurance, functional loss due to pain, 
and pain on use; specifically limitation of motion due to 
pain on use including during flare-ups.  The Court also 
held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there 
must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10.  

The veteran's service medical records show that in May 
1993, he sustained slight low back strain, after a 70-80 
pound weight dropped on his chest.  

VA outpatient records, dated from April 1995 to July 
1997, show that the veteran was treated for various 
problems, including complaints of low back pain.  There 
are also reports of examinations of his back performed by 
VA in April 1995 and March 1998.

The evidence shows that the veteran's low back disability 
is manifested primarily by complaints of pain on use, and 
stiffness.  However, there is no evidence of paraspinous 
muscle spasms or impaired posture or gait.  Although he 
reports pain on motion, the range of low back motion is 
full, and there is no evidence of any flare-ups.  On VA 
examination in April 1995, there was noted only 
tenderness in a small area in the left low lumbar area.  
The pertinent impression was intermittently symptomatic 
low back compatible with mild myalgia.  In April 1995, X-
rays showed "very minimal" disc space narrowing at L4-
L5 and L5-S1, interpreted by the radiologist as 
consistent with very mild degenerative disc disease.  
Significantly, VA X-rays of the lumbar spine taken in 
March 1998 were interpreted as normal, and there is no 
clinical evidence of any neurologic deficits associated 
with the veteran's low back disability.  On VA 
examination in May 1998, he complained of low back 
stiffness in the mornings, and low back pain following 
repeated forward bending.  He did not describe radicular 
type pain.  Straight leg raising is negative, and he has 
normal muscle strength, mass, and tone in his lower 
extremities.  His deep tendon reflexes are 2+, his toes 
are downgoing, and his sensation is intact to all 
modalities.  Moreover, there is no evidence that his 
service-connected back disability is productive of a lack 
of normal endurance, weakened movement, excess 
fatigability, or incoordination.  Indeed, the most recent 
VA examiner found the veteran's low back disability 
productive of no more than "mild functional 
impairment."  Such manifestations do not meet the 
foregoing criteria for a rating in excess of the current 
10 percent.  As such, the preponderance of the evidence 
is against an increased rating for the service-connected 
low back disability.  Those manifestations have been 
generally consistent since the veteran's separation from 
service; and, therefore, the Board is of the opinion that 
staged ratings are not warranted.

II.  Bell's Palsy

Bell's palsy is rated in accordance with 38 C.F.R. 
§ 4.124a, Diagnostic Code 8207.  Under that code, a 10 
percent rating is warranted for moderate incomplete 
paralysis of the seventh (facial) cranial nerve.  A 20 
percent rating is warranted for severe incomplete 
paralysis, and a 30 percent rating is warranted for 
complete paralysis.  Note:  Such ratings are dependent 
upon the relative loss of innervation of the facial 
muscles.  

VA outpatient records, dated from April 1995 to July 
1997, show that the veteran was treated for various 
problems, including a history of Bell's palsy.  The 
extent of that disability was also evaluated during VA 
neurology examinations in April and November 1995 and in 
March 1998.

On VA examination in April 1995, the veteran described 
"vague left facial pain," and tight left neck muscles 
when he yawns or stretches.  Neurological examination at 
that time produced a finding that "clinically, he has no 
objective evidence of any residual of his left Bell's 
palsy."  On VA neurological examination in November 
1995, it was noted the veteran had a history of old 
Bell's palsy on the left from which he had recovered 
fully except for mild left hemifacial spasm sometimes.  
Clinical examination revealed no evidence of the old 
Bell's palsy, except that mild left hemifacial spasm and 
a few synkinetic movements were noted.  Following the VA 
neurologic examination in March 1998, the examiner 
concluded that the veteran did have Bell's palsy, left, 
with residual aberrant regeneration.  It was reportedly 
manifested primarily by an asymmetrical smile, decreased 
muscle tone on the left side of the face, a very rare 
twitch of the left upper lip, and some weakness of left 
eye closure.  The VA examiner concluded, however, that 
such manifestations were compatible with no more than 
mild impairment.  

In view of the foregoing, it is clear that a 
preponderance of the evidence is against a showing of 
severe incomplete partial paralysis or complete paralysis 
of the seventh cranial nerve, so as to warrant a higher 
evaluation.  Inasmuch as the criteria for a higher 
evaluation have not been met at any time since service, 
"staged ratings" are not warranted.


III.  Extraschedular Considerations

In arriving at the foregoing decisions, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating 
commensurate with the average earning capacity impairment 
due exclusively to the veteran's low back disability or 
to his residuals of Bell's palsy.  The governing norm in 
these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (1999).  

In this case, there is no evidence that the veteran has 
missed work due to either his low back disability or to 
his residuals of Bell's palsy.  Indeed, during his March 
1998 VA examination, he acknowledged that his back 
problems had not caused him to miss work.  Moreover, 
there is no evidence that he has required frequent 
outpatient treatment for either disability, much less 
hospitalization.  In essence, the record shows that the 
manifestations of each disability are those contemplated 
by the current evaluations which are based on the average 
impairment in earning capacity.  38 C.F.R. § 4.1.  
Accordingly, the Board finds no reason for referral of 
this case to the Director of VA Compensation and Pension 
purposes for a rating outside the regular schedular 
criteria.


ORDER

Entitlement to a rating in excess of 10 percent for low 
back disability is denied.


Entitlement to a rating in excess of 10 percent for the 
residuals of Bell's palsy is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

